MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Oct 30 2020, 8:38 am
court except for the purpose of establishing
the defense of res judicata, collateral                                              CLERK
                                                                                 Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Anthony J. DeMarco                                       Curtis T. Hill, Jr.
Indiana State Prison                                     Attorney General of Indiana
Michigan City, Indiana
                                                         Steven J. Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony J. DeMarco,                                      October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-627
        v.                                               Appeal from the Kosciusko
                                                         Superior Court
State of Indiana,                                        The Honorable David C. Cates,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         43D01-0503-FA-35



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-627| October 30, 2020               Page 1 of 5
                                             Case Summary
[1]   Anthony J. DeMarco, pro se, appeals the trial court’s denial of his petition for

      permission to file a belated notice of appeal. We affirm.


                                 Facts and Procedural History
[2]   In 2006, a jury found DeMarco guilty of four counts of class A felony child

      molesting. The trial court sentenced him to an aggregate term of 120 years.

      DeMarco appealed his sentence, arguing that the aggravating circumstances

      found by the trial court did not justify four consecutive thirty-year sentences.

      Another panel of this Court determined that DeMarco’s claim was precluded

      by recent statutory amendments and instead reviewed the appropriateness of his

      sentence under Indiana Appellate Rule 7(B); the panel held that an aggregate

      term of sixty years was appropriate and remanded with instructions to issue an

      amended sentencing order. DeMarco v. State, No. 43A03-0603-CR-128, 2006
WL 3759216 (Ind. Ct. App. Dec. 22, 2006), trans. denied (2007). The trial court

      issued that order in March 2007.


[3]   In January 2020, DeMarco, pro se, filed a petition for permission to file a

      belated notice of appeal of his amended sentence, in which he alleged that the

      failure to file a timely notice of appeal was not his fault because he “was not

      present when the trial court re-sentenced [him] to sixty years, nor was [he]

      made aware that he was entitled to be present, or entitled to counsel, or advised

      that he had a right to appeal the newly imposed 60-year sentence.” Appellant’s

      App. Vol. 2 at 46. The trial court denied the petition without a hearing, finding


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-627| October 30, 2020   Page 2 of 5
      that the record “is clear” that DeMarco appeared in person and by counsel for

      entry of the amended sentencing order and “[t]hat there are no grounds for

      permitting filing of a belated notice of appeal.” Id. at 53. DeMarco then filed a

      motion to reconsider and a motion to correct error, both of which were denied.

      This appeal ensued.


                                     Discussion and Decision
[4]   Where, as here, “the trial court does not conduct a hearing on a petition for

      permission to file a belated notice of appeal, we review a trial court’s decision

      regarding the petition de novo.” Bosley v. State, 871 N.E.2d 999, 1002 (Ind. Ct.

      App. 2007). Such petitions are governed by Indiana Post-Conviction Rule 2(1),

      which provides,


              An eligible defendant convicted after a trial or plea of guilty may
              petition the trial court for permission to file a belated notice of
              appeal of the conviction or sentence if;

              (1) the defendant failed to file a timely notice of appeal;

              (2) the failure to file a timely notice of appeal was not due to the
              fault of the defendant; and

              (3) the defendant has been diligent in requesting permission to
              file a belated notice of appeal under this rule.


      A petitioner has the burden of proving the foregoing by a preponderance of the

      evidence. Townsend v. State, 843 N.E.2d 972, 974 (Ind. Ct. App. 2006), trans.

      denied. As a pro se litigant, DeMarco is held to the same standard as trained


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-627| October 30, 2020   Page 3 of 5
      counsel and is required to follow procedural rules. Hollen v. State, 994 N.E.2d
1166, 1168 (Ind. Ct. App. 2013).


[5]   It is undisputed that DeMarco failed to file a timely notice of appeal. He claims

      that this failure was not his fault because he “was not made aware that he had a

      statutory right to be present when the judge resentenced [him] to 60 years.”

      Appellant’s Br. at 6. 1 DeMarco asserts that this right derives from Indiana

      Code Section 35-38-1-4(a), which provides that “[t]he defendant must be

      personally present at the time sentence is pronounced.” But DeMarco cites no

      authority for the proposition that Indiana Code Section 35-38-1-4(a) applies in

      situations like this, where a trial court resentences a defendant pursuant to

      instructions from this Court that leave no discretion as to the sentence

      imposed. 2 Failure to cite authority for an argument waives the issue for our

      review. Whitfield v. State, 127 N.E.3d 1260, 1268 n.5 (Ind. Ct. App. 2019), trans.

      denied. And, as the State points out, DeMarco has failed to identify “how he

      pursued his belated appeal with diligence.” Appellee’s Br. at 9. Therefore, we

      affirm the trial court.




      1
        The record leaves some doubt regarding whether DeMarco was in fact present when the trial court issued
      the amended sentencing order. Although that order (which is nearly identical to the original sentencing
      order) states that DeMarco was present with counsel for resentencing, the chronological case summary does
      not indicate that a hearing was held or that an order was issued to transport him to a hearing. The judge who
      issued both sentencing orders is not the judge who ruled on the instant petition.
      2
        DeMarco mistakenly suggests that he could relitigate the appropriateness of his amended sentence, which
      this Court has already found to be appropriate.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-627| October 30, 2020                    Page 4 of 5
[6]   Affirmed.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-627| October 30, 2020   Page 5 of 5